         Case 4:20-cv-01317-LPR Document 10 Filed 02/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSEPH TEMPLIN                                                                      PLAINTIFF
ADC #601154

v.                               Case No. 4:20-cv-01317-LPR

DAMION MCGUILDNER                                                                 DEFENDANT

                                         JUDGMENT

       Pursuant to the Order filed on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff Joseph Templin’s Complaint is DISMISSED without prejudice. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 12th day of February 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
